Citation Nr: 0704451	
Decision Date: 02/13/07    Archive Date: 02/22/07

DOCKET NO.  05-07 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for residuals of a right 
hip injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1959 to 
October 1962.  He also had service in the Army National 
Guard, including periods of active and inactive duty for 
training.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a July 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Little Rock, Arkansas.

In July 2005, the veteran testified at a central office 
hearing before the undersigned Acting Veterans Law Judge.  A 
transcript of that hearing is of record.  At the hearing, the 
veteran submitted additional evidence directly to the Board 
accompanied by a signed written waiver of the RO's initial 
consideration of this additional evidence.  


FINDING OF FACT

Residuals of a right hip injury are not related to active 
service.


CONCLUSION OF LAW

Residuals of a right hip injury were not incurred in or 
aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

I.	Veterans Claims Assistance Act of 2000

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2006). 

Letters dated in January 2003 and September 2003 fully 
satisfied the duty to notify provisions. 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Although the January 2003 letter 
was not sent prior to initial adjudication of the veteran's 
claim, this was not prejudicial to him, since he was 
subsequently provided adequate notice, and the claim was 
readjudicated and a statement of the case (SOC) was provided 
to the veteran in December 2004.  

The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The September 2003 letter told him to provide any 
relevant evidence in his possession.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).   

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The record also indicates that the appellant 
has received Social Security disability benefits; however, 
the duty to obtain records only applies to records that are 
"relevant" to the claim.  38 U.S.C.A. § 5103A(b)(1); see 
also Counts v. Brown, 6 Vet. App. 473, 476 (1994) (citing the 
Federal Rule of Evidence 401 defining "relevant evidence" 
as "evidence having any tendency to make the existence of 
any fact that is of consequence to the determination of the 
action more probable or less probable than it would be 
without the evidence.").  The appellant has not contended 
that he was awarded SSA benefits for residuals of a right hip 
injury, the disability at issue in this case.  There is no 
indication, then, that the records would be relevant to this 
claim.  Also, what is "of consequence" in this case is 
whether the appellant's current disability is related to his 
military service, and there is no indication that Social 
Security records would include any such relevant information.  
Remanding the case to obtain such records would serve no 
useful purpose.  

There is no indication in the record that any additional 
evidence, relevant to the issues decided herein, is available 
and not part of the claims file.  The veteran was also 
accorded a VA examination in March 2003.  38 C.F.R. § 
3.159(c)(4).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

II.	Service Connection

As noted above, the veteran had active military service from 
December 1959 to October 1962.  He also had service in the 
Army National Guard, including periods of active and inactive 
duty for training.  

The veteran contends that he injured his right hip while on 
active duty in the Army National Guard in either 1996 or 
1997.  The veteran testified in July 2005 that the morning 
just before he was to depart from Fort Smith Airport, while 
carrying his fully-loaded backpack, his right leg went out to 
the right to support his balance due to the weight of the 
pack.  The veteran reported a crunching or popping noise in 
his hip and numbness for about 15 to 20 minutes; and then it 
subsided.  He stated, "it didn't give me too much trouble at 
that time.  But that is when it actually started."  He 
indicated that he did not report the injury to anyone at that 
time, and that he subsequently left the military in September 
1999.

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1131.  Active military service 
includes any period of INACDUTRA during which the individual 
concerned was disabled or died from injury incurred in or 
aggravated in line of duty. 38 U.S.C.A. § 101 (24); 38 C.F.R. 
§ 3.6(a).  The record indicates that from January 31, 1996 to 
January 30 1997, the veteran had 12 days of inactive duty 
training (INACDUTRA); and from January 31, 1997 to January 
30, 1998, the veteran had 41 days of inactive duty training 
(INACDUTRA).

To prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 
346 (1999).  

In this case, the appellant clearly has a current disability.  
He has been diagnosed with osteoarthritis of the right hip.  
The remaining questions, therefore, are (1) whether there is 
evidence of an in-service injury; and (2) whether there is 
competent medical evidence of a relationship between the 
current disability and military service.

With respect to whether there is evidence of an in-service 
injury, other than the veteran's contentions, there is no 
indication in the record that the veteran's right hip was 
injured during any period of INACDUTRA.  The veteran's 
National Guard medical records are absent complaints, 
findings or diagnoses of a right hip injury during National 
Guard service.  On the periodic clinical examination in 
September 1990, the veteran's spine and other musculoskeletal 
system were evaluated as normal.  In the Report of Medical 
History completed by the veteran in conjunction with the 
September 1990 examination, the veteran stated that he was in 
good health; and it was noted that there were no physical 
anomalies.  A periodic physician examination, performed in 
January 1996, was silent as to any complaints or diagnosis of 
a right hip disorder.  A treatment report, dated in November 
1996, included a "PULHES" profile of 1 under the P 
category. See Odiorne v. Principi, 3 Vet. App. 456, 457 
(1992); [Observing that the "PULHES" profile reflects the 
overall physical and psychiatric condition of the veteran on 
a scale of 1 (high level of fitness) to 4 (a medical 
condition or physical defect which is below the level of 
medical fitness for retention in the military service). The 
"P" stands for "physical capacity or stamina;" the "U" 
indicates "upper extremities; " the "L" is indicative of the 
"lower extremities; " the "H" reflects the state of the 
"hearing and ear; " the "E" is indicative of the eyes; and 
the "S" stands for psychiatric condition).].

In support of his claim, the veteran has submitted a written 
statement authored by WDS, who indicated that the veteran was 
a soldier under his command between February 1996 and August 
1998; that during this period, the unit was scheduled to take 
the Army Physical Fitness Test; that the veteran stated in 
WDS's office on the scheduled day prior to taking the test 
that his hip was injured or hurting; that the veteran did not 
have medical documentation for this; and that the veteran 
took and passed the test. 

Although this statement is lay evidence that the veteran 
reported a hip injury, it does not corroborate the veteran's 
contention that he injured his right hip during an INACDUTRA 
period.  WDS does not in any way provide a date of a right 
hip injury or any indication that the injury of the veteran's 
right hip occurred during an INACDUTRA period.  Thus, there 
is no objective evidence which supports the veteran's 
contentions that he suffered a right hip injury during 
INACDUTRA.

With respect to whether there is medical evidence of a 
relationship between the current disability and military 
service, the veteran was afforded a VA examination in March 
2003.  The examiner noted that the veteran alleged that he 
injured his right hip in 1997.  The final diagnosis was 
residuals of injury to right hip with degenerative joint 
disease.

In addition, the veteran has submitted a September 2004 
Progress Note authored by Dr. KJB which states that 
radiographically, there is no way to determine when the 
veteran's osteoarthritis started, and that it was peculiar 
that the veteran has a history that started one particular 
day.  Dr. KJB noted that this was certainly a possibility of 
osteonecrotic process that was occurring with collapse 
occurring the day he got up with his ruck sack as described.  
Dr. KJB noted that that kind of scenario, osteonecrosis, 
asymptomatic until the crescent fracture occurs is the most 
plausible explanation for a particular day of the veteran's 
hip bothering him.    

Although Dr. KJB's possible scenario is certainly credible, 
competent medical evidence, the record still lacks objective 
evidence that the injury happened during an INACDUTRA period.  

Concerning the diagnosis of the March 2003 VA physician as 
well as Dr. KJB's statement, both physicians relied solely on 
history provided by the veteran which, as noted above, has 
not been independently corroborated.  An assessment or 
opinion by a health care provider is never conclusive and is 
not entitled to absolute deference.  Indeed, the courts have 
provided guidance for weighing medical evidence. They have 
held, for example, that a post-service reference to injuries 
sustained in service, without a review of service medical 
records, is not competent medical evidence.  Grover v. West, 
12 Vet. App. 109, 112 (1999).  Further, a medical opinion 
based on speculation, without supporting clinical data or 
other rationale, does not provide the required degree of 
medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 
(1999).  Finally, a medical opinion based on an inaccurate 
factual premise is not probative.  Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993). In sum, the weight to be accorded the 
various items of medical evidence in this case must be 
determined by the quality of the evidence and not necessarily 
by its quantity or source.

As neither opinion is based on a premise which has been 
determined to be factual, they are of minimal probative 
value.  

In addition, although the veteran contends that he has a 
right hip disability that is related to his INACDUTRA period, 
as a layman he is not competent to offer opinions on medical 
causation and, moreover, the Board may not accept unsupported 
lay speculation with regard to medical issues.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

Therefore, in view of the absence of abnormal right hip 
findings in any service medical records, and the lack of any 
record of treatment for a right hip disability until 2001, 
any opinion relating the right hip osteoarthritis to the 
veteran's INACDUTRA period is certainly speculative.  

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection, and 
the benefit of the doubt rule enunciated in 38 U.S.C.A. 
§ 5107(b) is not for application.  


ORDER

Entitlement to service connection for residuals of a right 
hip injury is denied.



____________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


